 
 
   

0 R | G| br: 19-cr- cosy Document 1 Filed 10/28/19 @.. 1of2 0 F839! io

ron

IN THE UNITED STATES DISTRICT COURT ,
FOR THE NORTHERN DISTRICT OF TEXAS “US OCT 28 PM 3:45
FORT WORTH DIVISION

UNITED STATES OF AMERICA

v. No.
ROBERT RAMON HARRIS, III (01) 4-19CR- 829-y
INFORMATION
The Grand Jury Charges:
Count One

False Statement
(Violation of 18 U.S.C. § 1001(a)(3))

On or about September 19, 2017, in the Fort Worth Division of the Northern
District of Texas, defendant Robert Ramon Harris, III, did willfully and knowingly
make and use a false writing and document, knowing the same to contain a materially
false, fictitious and fraudulent statement and entry in a matter within the jurisdiction of
and agency of the executive branch of the Government of the United States, by providing
false, fictitious and fraudulent military deployment orders to his employer, well knowing

and believing that such military orders were false, fictitious and fraudulent.

Information — Page 1

 
 

fase 4:19-cr-00322-Y Document 1 Filed 10/28/19 @- 2 of 2 PagelD 2

In violation of 18 U.S.C. § 1001(a)(3).

ERIN NEALY COX

UNITE 7 ATTORNEY

ROBERT. BOUDREAU
Assistant United States Attorney
New York State Bar No. 4686507
801 Cherry Street, Suite 1700
Fort Worth, Texas 76102
Telephone: 817-252-5200
Facsimile: 817-252-5455

 

Information — Page 2
